FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VIET MIKE NGO,                            
              Plaintiff-Appellant,                No. 03-16042
              v.
                                                   D.C. No.
                                                 CV-01-20674-JF
JEANNE S. WOODFORD, Warden; A.
P. KANE,                                           OPINION
           Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Northern District of California
           Jeremy Fogel, District Judge, Presiding

                   Argued and Submitted
         August 13, 2004—San Francisco, California

                      Filed March 24, 2005

Before: Harry Pregerson and Alex Kozinski, Circuit Judges,
         and John S. Rhoades, Sr.,* District Judge.

                  Opinion by Judge Pregerson




   *Honorable John S. Rhoades, Sr., Senior United States District Judge
for the Southern District of California, sitting by designation.

                                3589
                    NGO v. WOODFORD                 3591


                      COUNSEL

Meir Feder, Jones Day, New York, New York, for the plain-
tiff and appellant.

Jennifer Perkell, Deputy Attorney General, San Francisco,
California, for the defendants and appellees.
3592                   NGO v. WOODFORD
                          OPINION

PREGERSON, Circuit Judge:

   We are asked to determine whether the district court prop-
erly dismissed a prisoner’s complaint for failing to exhaust all
available administrative remedies as required by the Prison
Litigation Reform Act of 1995, Pub. L. No. 104-134, 110
Stat. 1321 (1996) (codified as amended in scattered sections
of 18, 28, and 42 U.S.C.), even though the prisoner’s adminis-
trative appeal was deemed time-barred and no further level of
appeal remained in the state prison’s internal appeals process.
This is an issue of first impression in our Circuit. We have
jurisdiction under 28 U.S.C. § 1291, and reverse.

I.   Background

   Viet Mike Ngo is currently serving a life sentence at Ave-
nal State Prison in California. Previously, Ngo was incarcer-
ated at San Quentin State Prison. While at San Quentin, Ngo
was placed in administrative segregation on October 26, 2000,
as punishment for alleged “inappropriate activity” with volun-
teer Catholic priests. In December 2000, Ngo was placed back
in the general prison population. As a condition of his release
from administrative segregation, Ngo was restricted from par-
ticipating in “special programs,” such as evening fellowship
and Bible study sessions. The prison also prohibited Ngo from
corresponding with a former San Quentin Catholic Chapel
volunteer.

   On June 18, 2001, Ngo appealed the disciplinary action.
The prison’s Appeals Coordinator rejected Ngo’s appeal as
time-barred because Ngo had not filed his appeal within fif-
teen working days of “the event or decision being appealed.”
See Cal. Code Regs. tit. 15, § 3084.6(c); see also id.
§§ 3084.3(c)(6), 3084.5(a)(1). Six days after the rejection,
Ngo filed a second grievance contending that his appeal was
in fact timely. Ngo claimed that because he was appealing the
                       NGO v. WOODFORD                      3593
continuing nature of his punishment, there were a series of
continuing violations, and his appeal should not be time-
barred. The Appeals Coordinator again rejected his appeal on
the same untimeliness ground.

   After the prison’s Appeals Coordinator rejected Ngo’s
appeal, Ngo filed this action in district court under 42 U.S.C.
§ 1983. Ngo claimed that the restrictions on his participation
in “special programs” violated his First Amendment rights to
free speech and the free exercise of his religion. Ngo also
asserted that the restrictions lessened the possibility that he
would become eligible for parole. Finally, Ngo alleged that
the prison officials defamed him by alleging that he had “en-
gaged in sexual relationships with Catholic volunteer priests.”

   The district court granted the defendants’ motion to dismiss
Ngo’s complaint. The court ruled that Ngo failed to exhaust
all of his administrative remedies as required by the Prison
Litigation Reform Act (“PLRA”) before seeking relief in fed-
eral court. See 42 U.S.C. § 1997e(a) (“No action shall be
brought with respect to prison conditions under [§ 1983] . . .
by a prisoner confined in any jail, prison, or other correctional
facility until such administrative remedies as are available are
exhausted.”). In addition, the district court found that there
were no extraordinary circumstances to excuse Ngo from
exhausting his administrative remedies. Ngo now appeals the
district court’s order dismissing his complaint.

II.    Discussion

  A.    Standard of Review

   We review a district court’s determination that a prisoner
failed to exhaust administrative remedies de novo, and factual
determinations for clear error. Wyatt v. Terhune, 315 F.3d
1108, 1117 (9th Cir.), cert. denied sub nom. Alameida v.
Wyatt, 540 U.S. 810 (2003).
3594                      NGO v. WOODFORD
  B.    The PLRA

   The National Association of Attorneys General solicited
lists of outrageously frivolous lawsuits from its members to
catalyze the enactment of the PLRA. See Hon. Jon O. New-
man, Pro Se Prisoner Litigation: Looking for Needles in Hay-
stacks, 62 Brook. L. Rev. 519, 520 (1996). Shortly after these
lists of frivolous suits were distributed to media and Congress,
the PLRA was attached as a rider to an omnibus appropria-
tions bill and signed into law. See Omnibus Consolidated
Rescissions and Appropriations Act of 1996, Pub. L. No. 104-
134, 110 Stat. 1321 (1996).

   The PLRA significantly altered how and when prisoners
could file suits in federal courts to challenge the conditions of
their confinement. Despite the PLRA’s impact on more than
a million prisoners, hardly any legislative history exists
behind its enactment. See 142 Cong. Rec. S2285-02 at S2296
(daily ed. Mar. 19, 1996) (statement of Sen. Kennedy) (“[T]he
PLRA was . . . never the subject of a committee mark-up, and
there is no Judiciary Committee report explaining the pro-
posal. The PLRA was the subject of a single hearing in the
Judiciary Committee, hardly the type of thorough review that
a measure of this scope deserves.”); id. at S2297 (statement
of Sen. Simon) (“I am very discouraged that this legislation
was considered as one of many issues on an appropriations
bill. Legislation with such far reaching implications certainly
deserves to be thoroughly examined by the committee of
jurisdiction and not passed as a rider to an appropriations
bill.”).

  Overall, the PLRA was intended to reduce judicial micro-
management of correctional facilities and to respond to what
was perceived as a flood of frivolous lawsuits filed by prisoners.1
  1
    This being said, the PLRA’s sparse legislative history primarily con-
sists of PLRA proponents parroting the frivolous cases compiled by the
National Association of Attorneys General. See, e.g., 141 Cong. Rec.
                           NGO v. WOODFORD                            3595
See 141 Cong. Rec. S14611-01 at S14626 (daily ed. Sept. 29,
1995) (statement of Sen. Dole) (stating that the amendment
would put an end to “inmate litigation fun-and-games” and
restrain micromanagement of state and local prison systems).
To achieve these goals, the PLRA erected procedural hurdles
designed to filter out frivolous prisoner claims. See, e.g., id.
at S14627 (daily ed. Sept. 29, 1995) (statement of Sen. Hatch)
(“Indeed, I do not want to prevent inmates from raising legiti-
mate claims. This legislation will not prevent those claims
from being raised. The legislation will, however, go far in
preventing inmates from abusing the Federal judicial sys-
tem.”). Even so, this was a dramatic departure from estab-
lished Supreme Court precedent. Compare Wilwording v.
Swenson, 404 U.S. 249, 251 (1971) (per curiam) (declaring
that inmates “are not held to any stricter standard of exhaus-
tion [of remedies]” than other civil rights litigants), with id.
§ 1997e(a).

   [1] The procedure at issue in the present case is the PLRA’s
exhaustion requirement. This requirement prohibits prisoners
from bringing suits in district court before first exhausting all
available administrative remedies. See 42 U.S.C. § 1997e(a).

  During congressional hearings, the Department of Justice
declared that the PLRA would make the exhaustion require-
ment applicable to prisoners consistent with other exhaustion

S14611-01 at S14627-29 (daily ed. Sept. 29, 1995) (statement of Sen.
Reid); 142 Cong. Rec. S10576-02 at S10576-77 (daily ed. Sept. 16, 1996)
(statement of Sen. Abraham). Sadly, several of the most widely cited cases
of frivolous prisoner lawsuits were mischaracterized by the proponents of
the PLRA. See 62 Brook. L. Rev. 519, 520 (stating that the descriptions
of the facts of prisoners’ lawsuits contained on the list of frivolous suits
circulated to Congress and media were “at best highly misleading and,
sometimes, simply false”); see also Changing the Rules: Prison Officials
and Legislators Mount an All-Out War Against Prisoners’ Right to Legal
Access, at http://www.prisonactivist.org/crisis/plra-update. html (last vis-
ited February 18, 2005).
3596                   NGO v. WOODFORD
requirements. The PLRA was to “strengthen[ ] the administra-
tive exhaustion rule in this context—and bring[ ] it more into
line with administrative exhaustion rules that apply in other
contexts—by generally prohibiting prisoner § 1983 suits until
administrative remedies are exhausted.” Prison Reform:
Enhancing the Effectiveness of Incarceration: Hearings on S.
3, S. 38, S. 400, S. 866, S. 930, H.R. 667 Before the Senate
Comm. on the Judiciary, 104th Cong. 20-21 (1995) (statement
of Associate Attorney General John R. Schmidt).

   In short, administrative exhaustion rules have two principal
purposes. See McCarthy v. Madigan, 503 U.S. 140, 145
(1992) (superseded by amendment of §1997e(a)). The first is
to protect an administrative agency’s authority by giving the
agency the first opportunity to resolve a controversy before a
court intervenes in the dispute. See id. The second is to pro-
mote judicial efficiency by either resolving the dispute outside
of the courts, or by producing a factual record that can aid the
court in processing a plaintiff’s claim. Id. at 145-46.

  C.   Ngo Exhausted All Available Administrative
       Remedies as Required by the PLRA

   To appeal a state prison’s administrative decision, a Cali-
fornia inmate must go through a four-step process.

   Step 1: With exceptions not relevant here, within fifteen
working days of “the event or decision being appealed,” the
inmate must first file an “informal” appeal, whereby “the
appellant and staff involved in the action or decision attempt
to resolve the grievance informally.” See Cal. Code Regs. tit.
15, §§ 3084.5(a), 3084.6(c).

  Step 2: Following rejection of the informal appeal, an
inmate may file a first formal appeal with the prison’s
Appeals Coordinator within fifteen working days. See id.
§§ 3084.5(b), 3084.6(c). The Appeals Coordinator, charged
with screening and categorizing appeals, “may” reject appeals
                            NGO v. WOODFORD                             3597
if “[t]ime limits for submitting the appeal are exceeded and
the appellant had the opportunity to file within the prescribed
time constraints.” Id. § 3084.3(c)(6). The regulations do not
provide for review of an appeal at a higher administrative
level if it has first been rejected on this procedural ground.
See id. § 3084.3. But the prisoner may file a challenge with
the Appeals Coordinator if he feels that the procedural ground
was inaccurate. See id.

   Steps 3 and 4: The second formal appeal is reviewed by the
institution’s head or regional parole administrator, while a
designee of the Director of the Department of Corrections
hears the third formal appeal. See id. § 3084.5(e)(1)-(2). The
disposition of the third formal appeal is final and concludes
all administrative remedies. Id. § 3084.1(a).

   As required under California law, Ngo filed an appeal with
the Appeals Coordinator on June 18, 2001.2 The Appeals
Coordinator exercised his discretion to screen out the appeal
because Ngo did not file it within fifteen days of the Decem-
ber 2000 disciplinary action, as was required under the first
step of California’s prison administrative appeals process.3
The Appeals Coordinator informed Ngo that the decision to
screen out his untimely appeal could not be appealed unless
Ngo alleged that his appeal was in fact timely. Consequently,
Ngo challenged the Appeals Coordinator’s reason for reject-
ing his appeal in a follow-up petition a week later, asserting
  2
     The record is unclear whether the June 18, 2001, appeal was at the
informal or first formal level. The district court referred to the June appeal
as informal. Ngo, however, claims that a letter he sent on March 20, 2001,
to the Deputy Warden constituted his informal appeal, while the June 18,
2001, appeal comprised his first formal appeal. The Appeals Coordinator
screens out appeals at the first formal level, not at the informal level. This
suggests that the June 2001 appeal, rejected by the Appeals Coordinator
for untimeliness, was in fact Ngo’s first formal appeal.
   3
     Why prison filing deadlines tend to be so short is unclear. See McCar-
thy, 503 U.S. at 152 (“[W]e have not been apprised of any urgency or exi-
gency justifying this timetable.”).
3598                   NGO v. WOODFORD
that the ongoing nature of his injury preserved the timeliness
of his appeal. The Appeals Coordinator again rejected Ngo’s
appeal.

   The district court concluded that only a decision at the third
formal level of appeal exhausts a prisoner’s administrative
remedies. Because no such ruling was rendered in the instant
case, the district court held that Ngo had not exhausted his
administrative remedies. According to the district court, the
Appeals Coordinator’s rejection of Ngo’s appeal for untimeli-
ness did not excuse Ngo from exhausting all levels of appeal,
but this reasoning is not persuasive. The PLRA requires pris-
oners to exhaust all available administrative remedies before
filing a § 1983 claim in federal court. See 42 U.S.C.
§ 1997e(a). With the Appeals Coordinator’s second decision,
Ngo exhausted his appeals because he could go no further in
the prison’s administrative system; no remedies remained
available to him.

   The defendants have the burden of raising and proving a
prisoner’s failure to exhaust under the PLRA. See Wyatt, 315
F.3d at 1119. Attempting to carry this burden, the defendants
assert that Ngo’s failure “to comply with applicable adminis-
trative filing requirements” was equivalent to a failure to
exhaust. This argument, however, confuses the doctrines of
exhaustion and procedural default.

   As explained below, the failure to exhaust bars a remedy in
federal court if one is still available in the state’s administra-
tive system. See Franklin v. Johnson, 290 F.3d 1223, 1230-31
(9th Cir. 2002). By contrast, procedural default has its origins
in the adequate and independent state ground doctrine and
blocks federal courts from considering a state court’s judg-
ment “if that judgment rests on a state-law ground that is both
independent of the merits of the federal claim and has an ade-
quate basis for the court’s decision.” Id. at 1230 (quoting Har-
ris v. Reed, 489 U.S. 255, 260 (1989)). Thus, unlike the
exhaustion doctrine, procedural default bars federal review in
                       NGO v. WOODFORD                     3599
two situations: “when a state court has been presented with
the federal claim, but declined to reach the issue for proce-
dural reasons, or if it is clear that the state court would hold
the claim procedurally barred.” Id. at 1230-31 (citing Harris,
489 U.S. at 263 n.9) (internal quotations omitted).

  D.   Failure to Exhaust and the Procedural Default
       Doctrine

   Twenty years ago, the Supreme Court noted the “difficult”
questions that would be presented by imposing an exhaustion
requirement on § 1983 suits, including what preclusive effect
state administrative determinations would have on subsequent
federal suits. Patsy v. Bd. of Regents, 457 U.S. 496, 513-14
(1982). In our case, defendants assert that Ngo failed to
exhaust his available administrative remedies because the
Appeals Coordinator held Ngo’s claim to be procedurally
barred for untimeliness. Procedural default, however, is not
necessarily synonymous with a failure to exhaust. Cf. Frank-
lin, 290 F.3d at 1230 (clarifying that the doctrines of exhaus-
tion and procedural default “developed independently and on
different grounds, apply in different situations, and lead to
different consequences”).

  [2] To demonstrate a failure to exhaust, defendants must
specify which remedies remain available to Ngo following the
Appeals Coordinator’s decision. Cf. id. at 1230-31. The
defendants offer no guidance on how Ngo can cure his sup-
posed failure to exhaust or what remedies, if any, remain
available to Ngo. Instead, the defendants’ argument rests on
procedural default and not exhaustion. We must therefore
determine whether a failure to timely exhaust a prison’s
administrative remedies under the PLRA procedurally bars a
subsequent suit in district court.

   To answer this question, we must first decide if the PLRA’s
exhaustion requirement is analogous to either administrative
or habeas exhaustion. This will help us determine whether an
3600                   NGO v. WOODFORD
untimely prisoner grievance nonetheless satisfies the PLRA’s
exhaustion requirement or if the untimely grievance will be
barred under the procedural default doctrine.

   We are not the first circuit to address this issue. Four other
circuits have ruled on whether an untimely administrative
appeal satisfies the PLRA’s exhaustion requirement. The
Sixth Circuit held that it does; the Third, Seventh, and Tenth
held that it does not.

    1.   The Sixth Circuit: An Untimely Administrative
         Appeal Satisfies the PLRA’s Exhaustion
         Requirement

   In Thomas v. Woolum, 337 F.3d 720 (6th Cir. 2003), the
Sixth Circuit held that a prisoner exhausts all available admin-
istrative remedies when he finishes “one complete round of
the prison [grievance] process,” regardless whether he filed a
timely appeal. Id. at 733. The court explained that the PLRA’s
exhaustion provision is “a benefit accorded to state prisons, an
opportunity to satisfy those inmate grievances the state wishes
to handle internally.” Id. at 726 (citing Preiser v. Rodriguez,
411 U.S. 475, 492 (1973)).

   According to the Sixth Circuit, when filing a late claim, a
prisoner fulfills the letter and spirit of the PLRA by providing
the state an opportunity to review the claim. See id. If the state
refuses to consider the claim, then this decision should not
“handcuff the federal courts in adjudicating cases involving
important federal rights.” Id.

    2.   The Third, Seventh, and Tenth Circuits: An
         Untimely Administrative Appeal Does Not Satisfy
         the PLRA’s Exhaustion Requirement

  Confronted with similar situations, the Seventh and Tenth
Circuits interpreted the PLRA’s exhaustion requirement as
requiring a timely grievance by a prisoner at the administra-
                       NGO v. WOODFORD                     3601
tive level before the prisoner initiates a federal cause of
action. See Ross v. County of Bernalillo, 365 F.3d 1181 (10th
Cir. 2004); Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir.
2002), cert. denied, 537 U.S. 949 (2002). Both circuits feared
that prisoners would purposely avoid administrative dead-
lines, thereby undermining the PLRA’s objective of offering
prisons the first opportunity to resolve a prisoner’s complaint.
See Ross, 365 F.3d at 1186; Pozo, 286 F.3d at 1023-24.

   Specifically, the Seventh Circuit concluded that without
some doctrine akin to procedural default, prisoners could
“ ‘exhaust’ state remedies by spurning them.” Id. Thus, in the
Seventh Circuit, “procedural default also means failure to
exhaust one’s remedies.” Id. at 1024. But see Franklin, 290
F.3d at 1230 (distinguishing the two concepts). An inmate’s
failure to timely exhaust administrative remedies, regardless
of the merits of his grievance, bars the inmate from bringing
a subsequent federal suit. See Pozo, 286 F.3d at 1024
(“Failure to do what the state requires bars, and does not just
postpone, suit under § 1983.”). To hold otherwise, according
to the Seventh Circuit, would leave the PLRA’s exhaustion
requirement “without any oomph.” Id. at 1025.

   The Third Circuit likewise concluded that the PLRA con-
tains a procedural bar rule, emphasizing that its policy goals
would be best served by requiring prisoners to file timely
grievances with prisons before launching a § 1983 action. See
Spruill v. Gillis, 372 F.3d 218, 230 (3d Cir. 2004) (“We
believe that Congress’s policy objectives will be served by
interpreting § 1997e(a)’s exhaustion requirement to include a
procedural default component.”). But the Spruill court had
some qualms about its holding. It found “neither position
entirely satisfactory,” and acknowledged that “an exhaustion
rule can (though need not) be fairly read to include a proce-
dural default component.” Id. at 229-30.

  As explained below, the Third, Seventh, and Tenth Cir-
cuits’ arguments do not convince us, primarily because we
3602                    NGO v. WOODFORD
think their heavy reliance on the need for a procedural bar
similar to that found in the habeas context is misplaced.

    3.   The PLRA’s Exhaustion Requirement is Not
         Analogous to Habeas Exhaustion

   [3] “[A]s a matter of comity, federal courts should not con-
sider a claim in a habeas corpus petition until after the state
courts have had an opportunity to act.” Rose v. Lundy, 455
U.S. 509, 515 (1982); see also Powell v. Lambert, 357 F.3d
871, 874 (9th Cir. 2004) (“[I]f a state procedural bar is an ade-
quate and independent ground for dismissal, habeas corpus is
foreclosed in federal court . . . .”). That is why a state prisoner
must first exhaust the remedies available at the state level
before petitioning for federal habeas corpus relief. See Cole-
man v. Thompson, 501 U.S. 722, 729-30 (1991) (holding that
the independent and adequate state ground doctrine bars fed-
eral habeas if the prisoner failed to meet a state procedural
requirement).

   Specifically, “[a]n application for a writ of habeas corpus
on behalf of a person in custody pursuant to the judgment of
a State court shall not be granted unless it appears that . . . the
applicant has exhausted the remedies available in the courts
of the State.” 28 U.S.C. § 2254(b)(1)(A). Even though the
habeas exhaustion requirement under § 2254 does not specifi-
cally mention procedural default, the Supreme Court has
grafted procedural default onto § 2254’s exhaustion require-
ment. As a result, a prisoner may be procedurally barred from
bringing a habeas petition in federal court even though he has
technically exhausted his claims with an untimely habeas peti-
tion filed in state court.

   In habeas corpus cases, the merger of exhaustion with pro-
cedural default protects federal-state comity by providing
state courts with the first opportunity to correct their errors.
This upholds the dignity of state judgments by preventing
inmates from “undermin[ing] the State’s interest in enforcing
                       NGO v. WOODFORD                      3603
its laws” through an “end run” by strategically defaulting in
state court to avoid the habeas exhaustion requirement. Cole-
man, 501 U.S. at 730-31. Essentially, the state criminal pro-
cess should be the “main event” rather than a “tryout on the
road” to a dispositive federal habeas hearing. Wainwright v.
Sykes, 433 U.S. 72, 90 (1977) (internal quotation marks omit-
ted).

   [4] A state’s sovereignty, however, is less threatened when
a federal court reviews “a non-criminal state administrative
process” for violations of constitutional rights compared to
when a federal court reviews a collateral attack on a sovereign
state court’s judgment. See Thomas, 337 F.3d at 727 n.2. Sec-
tion 1983 suits by prisoners do not collaterally attack a prison
grievance proceeding and do not require a collateral review.

   [5] Even though the PLRA uses language similar to that of
§ 2254, nothing in the PLRA mentions procedural default or
indicates an intent to bar suits by prisoners who fail to meet
administrative time requirements mandated by prisons. In
fact, the language of § 1997e(a) strongly suggests that an
exhaustion requirement defers, not bars, a federal suit:
inmates may not sue “until such administrative remedies as
are available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis
added). This is in contrast to the language used for habeas
exhaustion requirement: the writ may not issue “unless . . . the
applicant has exhausted the remedies available in the courts
of the State.” 28 U.S.C. § 2254(b)(1) (emphasis added).

   [6] Moreover, the PLRA has no language instructing courts
how to treat administrative findings. In this case, for instance,
the Appeals Coordinator determined that Ngo’s appeal was
untimely, resolving a very difficult legal issue that depends on
whether the restrictions should be treated as a continuing
injury or a one-time harm at the time they were imposed.
Unlike § 2254, which explicitly provides a standard of review
for collateral re-examination of state court rulings on issues of
fact and law, see 28 U.S.C. § 2254(d), nothing in the PLRA
3604                   NGO v. WOODFORD
directs federal courts to defer to such a legal conclusion, or to
any factual findings made by prison administrators. Prison
grievance proceedings are not sufficiently judicial in nature to
warrant preclusive effect at all. Cf. Cleavinger v. Saxner, 474
U.S. 193, 203-04 (1985) (holding that members of a prison
disciplinary committee were not entitled to the absolute
immunity accorded judges because they were not “profes-
sional hearing officers, as are administrative law judges,” and
that disciplinary hearings were not required to observe judi-
cial norms). Prison grievance administrators are not judges
trained to handle the intricacies of the legal issues in cases
they hear; they do not enforce constitutional rights and cannot
award damages to inmates. Furthermore, the standards gov-
erning suits in state or federal courts are not necessarily
adhered to during prison grievance proceedings. Simply put,
a prison’s administrative grievance proceeding can in no way
be the “main event” in a prisoner’s attempt to have a constitu-
tional violation redressed.

   The defendants urge that barring Ngo’s § 1983 action will
best serve the policy objectives of the PLRA’s exhaustion
requirement by “afford[ing] corrections officials time and
opportunity to address complaints internally,” and to take
“corrective action . . . [that] might improve prison administra-
tion and satisfy the inmate.” Porter v. Nussle, 534 U.S. 516,
524-25 (2002). Furthermore, the defendants worry that, by the
time an inmate files an appeal, the inmate’s injury may “no
longer be amenable to intervention or rectification by the pris-
on.” Appellees’ Supplemental Answering Brief at 7. In addi-
tion, the defendants express concern that a ruling in favor of
Ngo would encourage prisoners to file a late claim in order to
skip the administrative process and head straight to federal
court.

   But the defendants fail to recognize that internal adminis-
trative appeals offer prisoners the fastest route to a remedy.
See Thomas, 337 F.3d at 732 (“[P]otential litigants will still
have every incentive to raise their grievance within the pris-
                       NGO v. WOODFORD                      3605
on’s timelines, because it is in the prison grievance process
that inmates will, for most practical purposes, receive their
swiftest and most effective remedies.”). We have no reason to
believe that prisoners will not avail themselves of “the most
efficient mechanism to remedy a violation of federal law.” Id.
at 726. Prisoners have every incentive to seek administrative
review before suing in federal court. After all, the administra-
tive process provides prisoners with an additional attempt to
win a favorable ruling. See Oscar Mayer & Co. v. Evans, 441
U.S. 750, 764 (1979) (finding “[n]o reason” why one would
“forgo an available state remedy” where, as here, “[p]rior
resort to the state remedy would not impair the availability of
the federal remedy”). These are all strong reasons why prison-
ers will not bypass the administrative process by purposely
not filing a timely grievance. Here, for example, we are not
dealing with a case where the prisoner deliberately bypassed
the administrative process, or even a case of protracted delay.
Ngo gave the prison grievance process a chance to work;
indeed, it’s debatable whether his appeal was even untimely.

   Even assuming that an inmate wished to skip a prison’s
grievance system in order to quickly get into district court, the
inmate must still submit his untimely grievance to the prison
and appeal all denials of his claims completely through the
prison’s administrative process to satisfy the PLRA’s exhaus-
tion requirement. Holding that the PLRA does not contain a
procedural default bar thus would in no way obstruct the goal
of allowing prison officials first crack at resolving prisoners’
grievances. It is for the prison to decide whether to exercise
its discretion and accept or refuse the opportunity to hear the
case on the merits regardless whether the grievance is timely
filed. In this case, the Appeals Coordinator could have consid-
ered Ngo’s appeal; she was authorized to do so by the griev-
ance regulations, but elected not to.

    4.   The PLRA’s Exhaustion Requirement Is More
         Like Administrative Exhaustion

   The exhaustion doctrine has also been used in administra-
tive law. Exhaustion in the administrative context protects an
3606                   NGO v. WOODFORD
administrative agency’s authority. See McCarthy, 503 U.S. at
145. In addition, administrative exhaustion “promotes judicial
efficiency” by allowing the agency the opportunity to correct
its own errors and to create a record which might facilitate
judicial review. Id.

   [7] In cases involving other federal statutes, the Supreme
Court has stated that administrative exhaustion does not
include a procedural default component. For example, in
EEOC v. Commercial Office Products Co., 486 U.S. 107
(1988), the Supreme Court held that a Title VII complainant’s
untimely grievance was irrelevant in determining whether she
could proceed to federal court. See id. at 123. Similarly, in
Oscar Mayer & Co., the Court held that state procedural
defaults in claims under the Age Discrimination in Employ-
ment Act “cannot foreclose federal relief.” 441 U.S. at 762;
see also id. at 759 (“[T]here is no [statutory] requirement that,
in order to commence state proceedings and thereby preserve
federal rights, the grievant must file with the State within
whatever time limits are specified by state law.”).

   Thus, a procedural default has not been implanted into
either the Age Discrimination in Employment Act’s or Title
VII’s exhaustion requirements. Both cases give us pause
about imposing a sanction that bars claims which failed to
comply with administrative timing deadlines, in the absence
of any statutory direction to do so. Cf. Franklin, 290 F.3d at
1231 (explaining that the “long-established differences
between the exhaustion requirement and the procedural
default doctrine preclude any conclusion that Congress
implicitly intended to reach” one by a statutory reference to
the other); Patsy, 457 U.S. at 514 (reasoning that the “difficult
questions concerning the design and scope of an exhaustion
requirement . . . might be answered swiftly and surely by leg-
islation”).

  Moreover, such a scheme would penalize the less sophisti-
cated and less informed who are unable to satisfy complex
                           NGO v. WOODFORD                            3607
and demanding procedural requirements, regardless of the
merits of their claims. Cf. McCarthy, 503 U.S. at 153 (“As a
practical matter, the filing deadlines . . . may pose little diffi-
culty for the knowledgeable inmate accustomed to grievances
and court actions. But they are a likely trap for the inexperi-
enced and unwary inmate, ordinarily indigent and unrepre-
sented by counsel, with a substantial claim.”).

   Congress intended § 1997e(a) “to reduce the quantity and
improve the quality of prisoner suits.” Porter, 534 U.S. at
524. Merging procedural default with the PLRA’s exhaustion
requirement, though, would potentially reduce the quantity of
meritorious suits and would not necessarily improve the qual-
ity of the surviving suits. In addition, neither the interests of
federalism nor comity are served by imposing a procedural
default component on the PLRA’s exhaustion requirement.
We recognize that procedural bars will certainly filter out
some suits brought by prisoners. But neither can we be blind
to “the serious impact on prisoners with legitimate claims
who are unrepresented, unschooled in litigation, and often ill-
equipped to negotiate an administrative system far harsher in
its procedural requirements than state or federal courts.”4 Ker-
mit Roosevelt III, Exhaustion Under the Prison Litigation
Reform Act: The Consequence of Procedural Error, 52
Emory L.J. 1771, 1813 (2003).

   [8] In sum, the PLRA exhaustion requirement tends to
resemble administrative exhaustion. Thus, the reasons for uti-
lizing procedural default doctrine in the habeas context are
generally irrelevant to prisoner suits under the PLRA. There
  4
    For instance, the current limitations period for § 1983 actions in Cali-
fornia is two years. See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir.
2004). If the plaintiff is a California inmate the statute of limitations
would effectively shrink to fifteen working days under the procedural bar
rule adopted in cases like Pozo. See Cal. Code Regs. tit. 15,
§§ 3084.3(c)(6), 3084.5(a)(1), 3084.6(c). The purpose of the PLRA was to
reduce the number of meritless lawsuits, not simply to make things harder
for inmates, irrespective of the merits of their claims.
3608                     NGO v. WOODFORD
is no need for us to convert a rule governing the timing of
lawsuits into one that bars them entirely.

III.   CONCLUSION

   In a prison grievance system, the trust between prisoners
and the administration is minimal at best, and nonexistent at
worst. As is, prison grievance procedures are sufficiently dif-
ficult for prisoners to comply with. Judicial imposition of the
procedural default doctrine on suits brought under the PLRA,
coupled with the relatively short filing periods for prisoner
grievances, might very well preclude prisoner-litigants with
meritorious claims from ever bringing suit. Not even propo-
nents of the PLRA wanted to bar worthy claims.

   Procedural default is not an inextricable element of the
PLRA’s exhaustion requirement. If it were, prisoners’ access
to courts would be based on their ability to navigate proce-
dural minefields, not on whether their claims had any merit.
Moreover, prison administrators should not be given an incen-
tive to fashion grievance procedures which prevent or even
defeat prisoners’ meritorious claims.

  [9] Thus, we hold that Ngo exhausted all administrative
remedies available to him as required by the PLRA when he
completed all avenues of administrative review available to
him: His administrative appeal was deemed time-barred and
no further level of appeal remained in the state prison’s inter-
nal appeals process. We also hold that the PLRA’s exhaustion
requirement does not bar subsequent judicial consideration of
an exhausted administrative appeal that was denied on state
procedural grounds.5 Accordingly, the district court’s dis-
missal of Ngo’s complaint is REVERSED.
  5
   We therefore do not decide whether the Appeals Coordinator properly
determined that Ngo’s appeal was untimely, or what standard of review
would apply were we to do so.